                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

WILLIAM CHOUINARD,                               )
                                                 )
      Petitioner,                                )
                                                 )
v.                                               )           Case No. 3:17-cv-00003
                                                 )           REEVES/GUYTON
JOE GUY,                                         )
                                                 )
       Respondent.                               )

                                 MEMORANDUM OPINION

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

[Doc. 1] filed pro se by William Chouinard (“Petitioner”). Respondent has filed a motion to

dismiss the petition for failure to exhaust state remedies and for mootness [Doc. 10]. For the

following reasons, Respondent’s motion to dismiss the petition [Doc. 10] will be GRANTED and

this case will be DISMISSED with prejudice.

I.     PROCEDURAL HISTORY

       On October 21, 2006, Petitioner pled guilty to possession of methamphetamine for resale,

simple possession of methamphetamine, and possession of drug paraphernalia, and he was

sentenced to an effective term of eleven years in the Tennessee Department of Correction

(“TDOC”) [Doc 9-1 p. 25]. On January 29, 2007, Petitioner was ordered released from custody

and placed in a community corrections program [Doc. 9-1 p. 24].

       On June 20, 2016, a warrant was issued for Petitioner’s arrest for violations of the terms

and conditions of his alternate sentence [Doc. 9-1 p. 33]. Petitioner pled guilty to the violations,

his alternate sentence was revoked, and he was ordered to complete the balance of the original

imposed term of imprisonment of 3 years in the TDOC [Doc. 9-1 p. 45].
        On September 12, 2016, Petitioner filed a petition for habeas corpus in the McMinn Circuit

Court alleging that he was being incarcerated “far beyond [his] projected release date” [Doc. 9-1

p. 49]. On October 16, 2016, the trial court denied the petition. The court noted that Petitioner’s

“earliest possible release date pursuant to the facial judgments would be February 14, 2017” [Doc.

9–1 p. 56]. The court found that “[t]here is nothing facially illegal or void about the judgments in

these cases, nor is the Petitioner being illegally detained beyond the expiration of these sentences”

[Id. pp. 58–59]. Petitioner did not file an appeal with the Tennessee Court of Criminal Appeals

(“TCCA”) from the denial of his state habeas petition.

        On April 15, 2017, Petitioner filed a petition for post-conviction relief in the McMinn

County Circuit Court [Doc. 9-1 pp. 64–67]. He alleged that he was “persuaded to plead guilty” to

the violations by his trial attorney and community corrections officer and that he was “denied a

fair hearing at my revocation because of lies and deception by the public defenders and community

corrections” [Id. at 66]. On March 27, 2018, prior to a ruling from the trial court, Petitioner,

through counsel, filed a motion to dismiss his post-conviction petition [Doc. 9–1 p. 77]. Petitioner

reported that the TDOC had revised their calculation of his sentence expiration to July 3, 2017,

and that he had been released from custody on September 7, 2017, thus mooting his argument that

the TDOC had miscalculated his sentence [Id.]. As a result, Petitioner’s motion was granted and

his post-conviction petition was dismissed [Doc. 9–1 pp. 81–82]. Petitioner did not appeal.

        Following the denial of his state habeas petition, and prior to filing his petition for state

post-conviction relief, Petitioner filed the pending § 2254 petition in this Court on December 21,

2016, raising three grounds for relief: (1) his public defender and community corrections officer

erroneously told him that he only had two weeks left to serve, thus inducing his guilty plea to the

violations of his alternate sentence; (2) “bad faith” on the part of the trial court, his public defender



                                                   2
and the community corrections officer; and (3) cruel and unusual punishment because he should

have received concurrent sentences on all of his counts of conviction [Doc. 1]. On July 27, 2018,

Respondent filed the pending motion to dismiss for failure to exhaust and mootness [Doc. 10].

II.    ANALYSIS

       A.      Exhaustion

       Before a federal court may review a federal claim raised in a habeas petition, it first must

determine whether the petitioner has exhausted the remedies available in state court. See 28 U.S.C.

§ 2254(b)(1). If a federal habeas claim has not been presented to a state court for adjudication,

then it is unexhausted and may not properly serve as the basis of a federal habeas petition. See

Wainwright v. Sykes, 433 U.S. 72, 87 (1977).

       The exhaustion “requirement is satisfied when the highest court in the state in which the

petitioner was convicted has been given a full and fair opportunity to rule on the petitioner's

claims.” Wilson v. Mitchell, 498 F.3d 491, 498–99 (6th Cir. 2007) (quoting Lott v. Coyle, 261 F.3d

594, 608 (6th Cir. 2001)). Under Tennessee Supreme Court Rule 39, a Tennessee prisoner

exhausts a claim by raising it before the TCCA. See Adams v. Holland, 330 F.3d 398, 402 (6th

Cir. 2003). A federal court will not review claims that were not entertained by the state court due

to the petitioner's failure (1) to raise those claims in the state courts while state remedies were

available, or (2) to comply with a state procedural rule that prevented the state courts from reaching

the merits of the claims. Lundgren v. Mitchell, 440 F.3d 754, 763 (6th Cir. 2006).

       Here, Petitioner has not exhausted his available state-court remedies as to any of his three

habeas claims. Although he raised his first claim in his state post-conviction relief petition to the

trial court, he moved to withdraw that petition before the trial court ruled on it, and he never

presented it to the TCCA. In addition, he failed to raise either of his other two claims to the state



                                                  3
courts at any level and is now precluded from raising them in a state post-conviction proceeding,

as the time for seeking such relief long since has passed. Tennessee Code Annotated § 40-30-

102(a) and (b); Seals v. State, 23 S.W.3d 272, 276 (Tenn. 2000).

         A petitioner who fails to raise a federal claim in the state courts and who is now barred

by a state procedural rule from returning with the claim to those courts has committed a procedural

default. See Coleman v. Thompson, 501 U.S. 722, 732 (1991). A procedural default forecloses

federal habeas review, unless the petitioner can show cause to excuse the failure to comply with

the state procedural rule and actual prejudice resulting from the alleged constitutional violation.

Id. at 750. If a § 2254 petitioner failed to raise a claim on appeal and thereby violated a state

procedural rule, “that claim is subject to procedural default and will not be reviewed by federal

courts unless the petitioner demonstrates cause and prejudice for the default.” West v. Carpenter,

790 F.3d 693, 697 (6th Cir. 2015).

       Here, all of the grounds raised by Petitioner in his habeas petition have been procedurally

defaulted as they were not fairly presented to the state courts and he now is barred by state

procedural rules from returning to state court to pursue them. Because Petitioner has not shown

cause or prejudice excusing his default, federal habeas review of those procedurally barred claims

is foreclosed.

       Finally, Petitioner cannot establish “actual innocence” as an exception to the procedural

default rule. The Supreme Court has held that “in an extraordinary case, where a constitutional

violation has probably resulted in the conviction of one who is actually innocent, a federal habeas

court may grant the writ even in the absence of a showing of cause for the procedural default.”

Murray v. Carrier, 477 U.S. 478, 496 (1986). However, “actual innocence” is an extremely narrow




                                                4
exception, and “claims of actual innocence are rarely successful.” Schlup v. Delo, 513 U.S. 298,

321 (1995). This is not an extraordinary case.

       Accordingly, because Petitioner failed to exhaust his claims by fully and fairly presenting

them to the state court, and he now is precluded from doing so, those claims have been procedurally

defaulted. Moreover, since Petitioner has established neither cause or prejudice to excuse his

procedural default of those claims, nor has he established his actual innocence, all of Plaintiff’s

claims will be DISMISSED.

       B.      Mootness

       The pleadings of pro se petitioners are held to less stringent standards than those prepared

by attorneys, and are to be liberally construed. See, e.g., Martin v. Overton, 391 F.3d 710, 712

(6th Cir. 2008). “The appropriate liberal construction requires active interpretation in some cases

to construe a pro se petition ‘to encompass any allegation stating federal relief.’” Franklin v. Rose,

765 F.2d 82, 85 (6th Cir. 1985) (citation omitted).

       Although inartfully pleaded, the crux of Petitioner’s § 2254 petition appears to be his

allegation that his alternate community corrections sentence was improperly revoked and he was

being confined beyond the expiration of his original sentence as a result of that revocation and

reincarceration. This appears to be the same claim he raised in his state habeas petition, which the

trial court denied. Petitioner did not appeal the denial of his state habeas petition, and the time for

doing so long since has passed. See Tenn. R. App. P. 4(a) (an appeal as of right shall be filed

within 30 days after the date of entry of the judgment appealed from). Thus, any such claim has

been procedurally defaulted. Moreover, to the extent Petitioner is attempting to raise a habeas

challenge on that ground, such a claim is now moot in light of the fact that his sentence has since

expired and he has been released from incarceration.



                                                  5
       Federal courts may review only actual cases or controversies, U.S. Const. art. III, § 2, cl.

1, and thus “have no power to adjudicate disputes which are moot . . . .” Witzke v. Brewer, 849

F.3d 338, 340 (6th Cir. 2017) (citations omitted). “’[A]n actual controversy must be extant at all

stages of review, not merely at the time the complaint is filed.’” Id. (citations omitted). Here, any

claim Petitioner is attempting to raise challenging the revocation of his alternate sentence and

resulting reincarceration beyond the expiration of his original sentence became moot once he was

released from prison on September 7, 2017 [Doc. 9-2].

       “Once the convict’s sentence has expired ... some concrete and continuing injury other than

the now-ended incarceration or parole—some ‘collateral consequence’ of the conviction—must

exist if the suit is to be maintained.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). Petitioner has not

alleged nor demonstrated any collateral consequence stemming from the revocation of his alternate

sentence and reincarceration. Although a court may presume collateral consequences when a

released petitioner contests his underlying criminal conviction, Spencer, 523 U.S. at 12–14,

Petitioner is not challenging his underlying convictions. Instead, he is contesting the revocation

of his alternate sentence and the length of time he was serving following revocation. Under these

circumstances, the Court cannot presume collateral consequences. See, e.g., Spencer, 523 U.S. at

12–14 (petitioner who disputes a parole revocation, but has already completed his term of

reincarceration, must demonstrate collateral consequences stemming from the revocation or else

face dismissal of his claims).

       Because Petitioner has not demonstrated any collateral consequences from the revocation

of his alternate sentence, and already has completed the term of his reincarceration, any claim he

is attempting to raise challenging the revocation of that alternate sentence now is moot in light of

his release, and will be DISMISSED.



                                                 6
III.   CONCLUSION

       Accordingly, for the reasons set forth above, it is ORDERED that Respondent’s motion to

dismiss Petitioner’s § 2254 petition for failure to exhaust state remedies and for mootness [Doc.

10] will be GRANTED, and this action will be DISMISSED WITH PREJUDICE.

V.     CERTIFICATE OF APPEALABILITY

       Finally, the Court must consider whether to issue a certificate of appealability (COA)

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c)(1), a petitioner may

appeal a final order in a § 2254 case only if he is issued a COA, and a COA will be issued only

where the applicant has made a substantial showing of the denial of a constitutional right. See 28

U.S.C. § 2253(c)(2). A petitioner whose claims have been rejected on a procedural basis must

demonstrate that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling. Id.; see also Porterfield v. Bell, 258 F.3d 484, 485-86 (6th Cir. 2001).

       Because reasonable jurists could not disagree with the resolution of this petition, a COA

SHALL NOT ISSUE. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

       AN APPROPRIATE ORDER WILL ENTER.



                                              ______________________________________
                                              _ ____
                                                   ______
                                                        ___________
                                                                  ___
                                                                    _____
                                                                        __________
                                              UNITED STATES
                                              UNITED   STAATESS DISTRICT
                                                                DIS
                                                                  STRIC
                                                                      CT JUDGE




                                                 7
